DETAILED ACTION
	This action is in response to the initial filing filed on February 3, 2020.  Claims 1-12 have been examined and are currently pending.  Invention I (claims 1-3 and 7-9) have been elected without traverse.  Invention II (claims 4-6 and 10-12) have been withdrawn from consideration.   Claims 1-3 and 7-9 have been examined and are currently pending.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statements filed April 2, 2020 have been considered. Initialed copies of the Form 1449 are enclosed herewith.  The PCT International Search Report and Written Opinion was not considered because a copy was not supplied.  

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-3 and 7-9, drawn to a method and computer readable storage medium for providing persisted ads in a digital system, classified in G06Q30/0272.
II. Claims 4-6 and 10-12, drawn to a method and a computer readable storage medium of inserting ads in a digital content system, classified in G06Q30/0272.



Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  See MPEP § 806.05(d).

Invention I:  In the instant case, subcombination I has separate utility such as embedding an ad in a first content page of the digital system, the ad covering a portion of a total area of the first content page; measuring a display duration for the ad embedded in the first content page; in response to receiving an input to view another content page from a user, displaying a second content page, the second content page discrete from the first content page; responsive to determining that the display duration of the ad embedded in the first content page is less than a required duration, persisting the ad embedded in the first content page in the second content page; and determining when a combination of the display duration for the ad embedded in the first content page and a display duration of the ad embedded in the first content page persisted in the second content satisfies the required duration.

Invention II:  In the instant case, subcombination II has separate utility such as displaying content within a first content page of a digital content system; receiving a first user input; prior to displaying a second content page of the digital content system that is discrete from the first content page, displaying an advertisement page; preventing navigation from the advertisement page for a fixed duration; subsequent to the fixed duration, receiving a second user input; and displaying the second content page.




During a telephone conversation with Brian G. Brannon on May 25, 2021 a provisional election was made without traverse to prosecute the invention of Invention I, claims 1-3 and 7-9.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 4-6 and 10-12 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Objections
Claims 1 and 7 are objected to because of the following informalities:  Independent claims 1 and 7 recite the limitation, “determining when a combination of the display duration for the ad embedded in the first content page and a display duration of the ad embedded in the first content page persisted in the second content…”.  The examiner believes the applicant made a typographical error.  The term “first” (as bolded and underlined) should be replaced with the term, “second”.  Appropriate correction is required.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 and 7-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Independent claims 1 and 7 recite the limitations, "embedding an ad in a first content page of the digital system, the ad covering a portion of a total area of the first content page; measuring a display duration for the ad embedded in the first content page; in response to receiving an input to view another content page from a user, displaying a second content page, the second content page discrete from the first content page; responsive to determining that the display duration of the ad embedded in the first content page is less than a required duration, persisting the ad embedded in the first content page in the second content page; and determining when a combination of the display duration for the ad embedded in the first content page and a display duration of the ad embedded in the first content page persisted in the second content satisfies the required duration.”
	Independent claims 1 and 7 recite the limitations, "embedding an ad in a first content page of the digital system, the ad covering a portion of a total area of the first content page; measuring a display duration for the ad embedded in the first content page; in response to receiving an input to view another content page from a user, displaying a second content page, the second content page discrete from the first content page; responsive to determining that the display duration of the ad embedded in the first content page is less than a required duration, persisting the ad embedded in the first content page in the second content page” are directed to the abstract idea of certain methods of organizing human activity under advertising and marketing.  Specifically, providing the same advertisement for through a plurality of web pages for an extended period of time is a form of advertising.

•    Improvement to the functioning of a computer, or an improvement to any other technology or technical field
•    Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition
•    Applying the judicial exception with, or by use of a particular machine.
•    Effecting a transformation or reduction of a particular article to a different state or thing
•    Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
The applicant has not shown or demonstrated any of the requirements described above under "integration into a practical application" under step 2A. Specifically, the applicant's limitations are not "integrated into a practical application" because they are adding words "apply it" with the judicial exception, or mere instructions to implement an abstract idea merely as a tool to perform an abstract idea (see MPEP 2106.05(f)).  Additionally, with respect to independent claim 1 there is not a machine or computer performing critical steps associated with the invention.  
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the steps or acts performed in independents claims 1 and 7 are a mere instruction to apply the abstract idea and require no more than a generic computer to perform generic computer functions that are well-understood, routine, and conventional activities known in the industry. According to applicant's specification on paragraph 0044 discloses, "Embodiments of the invention may also relate to an apparatus for performing the operations herein. This apparatus may be specially constructed for the required purposes, and/or it may comprise a 
Dependent claims 2-3 and 8-9 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to the claims from which they depend.  Additionally, none of the elements recited in dependent claims 2-3 and 8-9 are not significantly more (first and second content page and digital magazine application, and user interface) than the judicial exception.  

Claims 7-9 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to statutory subject matter. The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim. Cf. Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. § 101). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure. See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473 (Fed. Cir. 1998) (Subject Matter Eligible of Computer Readable Medium-January 26, 2010). According the applicant's specification US Patent Publication 20200175543 A1 discloses, "This apparatus may be specially constructed for the required purposes, and/or it may comprise a general-purpose computing device selectively activated or reconfigured by a computer program stored in the computer. Such a computer program may be stored in a non-transitory, tangible computer readable storage medium, or any type of media suitable for storing electronic instructions, which may be coupled to a computer system bus." in paragraph 0044. The applicant's specification does not have an explicit definition of a computer readable storage medium, therefore, a computer readable storage medium is interpreted as a signal. Signals are non-statutory subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Dependent claims 3 and 9 recite the limitation, “a button-press on a user interface of a digital magazine application.” which is not fully supported by the applicant’s specification.  The applicant’s specification discloses a swipe action or flip action by a user, however, a button-press is not disclosed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Binnewies et al. US Publication 20100306066 A1.
Claims 1 and 7:

	As per claims 1 and 7, Binnewies teaches the method and computer readable medium comprising:
embedding an ad in a first content page of the digital system, the ad covering a portion of a total area of the first content page (paragraphs 0029 and 0054 “In addition to web pages, one or more advertisements 216 may also be loaded and output to the user along with the web page by the user computer. These advertisements may be provided by one or more advertisement servers 206. In one embodiment, advertisements may be displayed overlaid on the displayed web page.”); 



measuring a display duration for the ad embedded in the first content page (paragraphs 0014 and 0047-0048 “In another embodiment, the expiration information may itself indicate a time until which the cookie is to be deemed valid. For example, if an advertisement was loaded at 1:00 pm and the advertisement is to be persisted for 5 minutes, the expiration time may be set to 1:05 pm. If the check in 306 is performed on or before 1:05 pm then the cookie is deemed valid, else it is deemed to be invalid (i.e., the time period for persisting the advertisement has expired).”); 

in response to receiving an input to view another content page from a user, displaying a second content page, the second content page discrete from the first content page (paragraphs 0055-0056 “Within 15 seconds of accessing PAGE_1, the user accesses another web page PAGE_2 (step (6)).”);

responsive to determining that the display duration of the ad embedded in the first content page is less than a required duration, persisting the ad embedded in the first content page in the second content page (paragraphs 0055-0056 “Within 15 seconds of accessing PAGE_1, the user accesses another web page PAGE_2 (step (6)). Since the advertisement cookie 400 both exists and is valid (since the time when the check is performed is within 3 minutes of the time specified by the expiration information in the advertisement cookie), the same advertisement (AD_1) is loaded and rendered using the advertisement data from advertisement cookie 400 on PAGE_2 (step (7)). There is no advertisement request sent to advertisement server 100 and as a result no new advertisement impression generated. In this manner, the same AD_1 that was rendered on PAGE_1 is now rendered on PAGE_2 and thus persisted across multiple web pages.”);


 and determining when a combination of the display duration for the ad embedded in the first content page and a display duration of the ad embedded in the first content page persisted in the second content satisfies the required duration (paragraphs 0055-0057 “Within 15 seconds of accessing PAGE_1, the user accesses another web page PAGE_2 (step (6)). Since the advertisement cookie 400 both exists and is valid (since the time when the check is performed is within 3 minutes of the time specified by the expiration information in the advertisement cookie), the same advertisement (AD_1) is loaded and rendered using the advertisement data from advertisement cookie 400 on PAGE_2 (step (7)). There is no advertisement request sent to advertisement server 100 and as a result no new advertisement impression generated. In this manner, the same AD_1 that was rendered on PAGE_1 is now rendered on PAGE_2 and thus persisted across multiple web pages.” and “Just after the 3 minute mark, the user accesses the tenth web page PAGE_10 (step (10)). At this time it is determined that advertisement cookie 400 is invalid since it is more than 3 minutes since the time specified in the expiration information of the advertisement cookie. Accordingly, a request for a new advertisement is sent to advertisement server 100 (step (11)) and a new advertisement AD_2 received in response from advertisement server 100 (step (12)). The new advertisement AD_2 is then loaded and displayed by the user computer with the newly loaded web page PAGE_10 (step (13)). Advertisement cookie 400 is updated with information corresponding to the new advertisement AD_2 (step (14)). The advertisement data of the cookie is updated corresponding to AD_2 and the expiration information is set to specify a time when AD_2 was received from advertisement server 100 and loaded with PAGE_10.”).





Claims 2 and 8:
	As per claims 2 and 8, Binnewies teaches the method and computer readable medium of claims 1 and 7 as described above and further teaches wherein persisting the ad embedded in the first content page in the second content page comprises embedding the ad in a same location on the second content page (Figure 4, items  “AD_1 and AD_2”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Binnewies et al. US Publication 20100306066 A1 in view of Sang US Patent 8302031 B1.






Claims 3 and 9:
	As per claims 3 and 9, Binnewies teaches the method and computer readable medium of claims 1 and 7 as described above but does not teach wherein an input to view another content page at least one of:
a button-press on a user interface of a digital magazine application, and a swipe action on the user interface of the digital magazine application.  However, Sang teaches Systems and Methods for Configuring Information Displayed on a Screen and further teaches, “As previously explained, the user may rotate or cycle through the configuration pages of the display model 406 by causing or implementing a "flicking" or "swiping" motion. For example, the user may implement a "swipe" by touching the touch-screen display 470 with a finger, hand, stylus, or other medium and performing a swiping motion across a portion of the touch-screen display 470. As the user swipes across the display 470, the status page 416 may collapse, disappear, etc. and the user may view the contents of the first configuration page 422. The user may then continue the swiping motion and the first configuration page 422 may collapse, disappear, etc. and the user may view the contents of the second configuration page 430. The user may stop the swiping motion when the desired configuration page is display on the screen 470. The user may continue the swiping motion until the display model 406 has cycled back to display the status page 416 as illustrated in FIG. 4.” (column 4, line 15 to 30).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Binnewies to include wherein an input to view another content page at least one of: a button-press on a user interface of a digital magazine application, and a swipe action on the user interface of the digital magazine application as taught by Sang in order to allow the user to request and navigate web pages/content.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bauermeister et al. US Publication 20130124341 A1 Persistent Content Capture
Bauermeister discloses persistent content capture is described, including detecting an input associated with data presented in a first area of an environment, moving the data from the first area to a second area of the environment in response to the input, wherein moving the data generates processed data, and providing an interface element in the second area, the interface element being associated with the data and processed data, wherein the interface element is not affected by a function performed in the first area of the environment and the data and the processed data are accessed when the interface element is selected. 

Blinnikka et al. US Publication 20090049385 A1 Persistent Visual Media Player
Blinnikka discloses an apparatus and method for presenting an embedded visual media player included in a web page in a floating mode is disclosed herein. The status of the embedded visual media player and/or the position of the embedded visual media player relative to the current viewable area of a window are monitored to initiate the floating mode. The floating mode keeps the embedded visual media player within the viewable area while the web page is scrolled.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L HAMILTON whose telephone number is (571)270-1837.  The examiner can normally be reached on Monday-Thursday 9:30-5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571)270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW L HAMILTON/Primary Examiner, Art Unit 3682